Exhibit 10.9

 

ADVISORY AGREEMENT

 

ADVISORY AGREEMENT (the “Agreement”) dated as of the 3rd day of November, 2004,
by and among WMT CAMPBELL POOL, L.L.C., a Delaware limited liability company
(the “Company”), PREFERRED INVESTMENT SOLUTIONS CORP., a Connecticut corporation
(the “Administrator”) and CAMPBELL & COMPANY, INC., a Maryland corporation (the
“Advisor”).

 

W I T N E S S E T H:

 

WHEREAS, the Company has been organized primarily for the purpose of trading,
buying, selling, spreading or otherwise acquiring, holding or disposing of
futures, forward and options contracts with respect to commodities. Other
transactions also may be effected from time to time, including among others,
those as more fully identified in Exhibit A hereto; the foregoing commodities
and other transactions are collectively referred to as “Commodities;”

 

WHEREAS, the Company is authorized and directed to utilize the services of the
Advisor in connection with the Commodities trading activities of the Company;

 

WHEREAS, each of the members of the Company (the “Members”) is a commodity pool,
organized in series as a Delaware statutory trust, of which the Administrator is
the sole managing owner;

 

WHEREAS, none of the Members currently is accepting additional investments;

 

WHEREAS, each of the Members has acquired an interest in the Company on behalf
of one of its separate series;



--------------------------------------------------------------------------------

WHEREAS, the Advisor’s present business includes the management of Commodities
accounts for its clients;

 

WHEREAS, the Advisor is registered as a commodity trading advisor under the
Commodity Exchange Act, as amended (the “CE Act”), and is a member of the
National Futures Association (the “NFA”) as a commodity trading advisor and will
maintain such registration and membership for the term of this Agreement; and

 

WHEREAS, the Company and the Advisor desire to enter into this Agreement in
order to set forth the terms and conditions upon which the Advisor will render
and implement commodity advisory services on behalf of the Company during the
term of this Agreement.

 

NOW, THEREFORE, the parties agree as follows:

 

1. Duties of the Advisor.

 

(a) Appointment. The Company hereby appoints the Advisor, and the Advisor hereby
accepts appointment, as the Company’s limited attorney-in-fact to exercise
discretion to invest and reinvest in Commodities during the term of this
Agreement the assets of the Company (the “Assets”) on the terms and conditions
and for the purposes set forth herein. This limited power-of-attorney is a
continuing power and shall continue in effect with respect to the Advisor until
terminated hereunder. The Advisor shall have sole authority and responsibility
for independently directing the investment and reinvestment in Commodities of
the Assets for the term of this Agreement pursuant to the trading programs,
methods, systems and strategies described in Exhibit A hereto, which the Company
has selected to be utilized by the Advisor in trading the Assets (collectively
referred to as the Advisor’s “Trading Approach”), subject to the

 

2



--------------------------------------------------------------------------------

trading policies and limitations as set forth in and attached hereto as Exhibit
B (the “Trading Policies and Limitations”), as the same may be modified from
time to time and provided in writing to the Advisor. The portion of the Assets
to be allocated by the Advisor at any point in time to one or more of the
various trading strategies comprising the Advisor’s Trading Approach will be
determined as set forth in Exhibit A hereto, as it may be amended from time to
time, with the consent of the parties, it being understood that trading gains
and losses automatically will alter the agreed upon allocations. Upon receipt of
a new allocation, the Advisor will determine and, if required, adjust its
trading in light of the new allocation.

 

(b) Allocation of Responsibilities. The Company will have the responsibility for
the management of any portion of the Assets that are not invested in
Commodities. The Advisor will use its good faith and best efforts in determining
the investment and reinvestment in Commodities of the Assets in compliance with
the Trading Policies and Limitations, and in accordance with the Advisor’s
Trading Approach. In the event that the Company shall, in its sole discretion,
determine in good faith, following consultation appropriate under the
circumstances with the Advisor, that any trading instruction issued by the
Advisor violates the Company’s Trading Policies and Limitations, then the
Company, following reasonable notice to the Advisor appropriate under the
circumstances, may override such trading instruction and shall be responsible
therefor. Nothing herein shall be construed to prevent the Company from imposing
any limitation(s) on the trading activities of the Company beyond those
enumerated in Exhibit A if the Company determines that such limitation(s) are
necessary or in the best interests of the Company, in which case the Advisor
will adhere to such limitations following written notification thereof.

 

3



--------------------------------------------------------------------------------

(c) Gains From Trading Approach. The Advisor agrees that at least 90% of the
annual gross income and gain, if any, generated by its Trading Approach for the
Company will be “qualifying income” within the meaning of Section 7704(d) of the
Code (it being understood that such income largely will result from buying and
selling Commodities and that the Trading Approach is not primarily intended to
generate interest income). The Advisor also agrees that it will attempt to trade
in such a manner as to allow non-U.S. Members (if any) to qualify for the safe
harbors found in Section 864(b)(2) of the Code and as interpreted in the
regulations promulgated or proposed thereunder.

 

(d) Modification of Trading Approach. In the event the Advisor requests to use,
or the Company requests the Advisor to use, a trading program, system, method or
strategy other than or in addition to the trading programs, systems, methods or
strategies comprising the Trading Approach in connection with trading for the
Company (including, without limitation, the deletion or addition of an agreed
upon trading program, system, method or strategy from or to the then agreed upon
Trading Approach, or a modification in the leverage employed outside the
parameters described in the Advisor’s Disclosure Document attached hereto as
Exhibit D), either in whole or in part, the Advisor may not do so and/or shall
not be required to do so, as appropriate, unless both the Company and the
Advisor consent thereto in writing.

 

(e) Notification of Material Changes. The Advisor also agrees to give the
Company prior written notice of any proposed material change in its Trading
Approach and agrees not to make any material change in such Trading Approach (as
applied to the Company) over the objection of the Company, it being understood
that the Advisor shall be free to institute non-material changes in its Trading
Approach (as applied to the Company) without prior written notification. Without
limiting the generality of the foregoing, refinements to the Advisor’s

 

4



--------------------------------------------------------------------------------

Trading Approach and the deletion (but not the addition) of Commodities (other
than the addition of Commodities then being traded (i) on organized domestic
commodities exchanges, (ii) on foreign commodities exchanges recognized by the
Commodity Futures Trading Commission (the “CFTC”) as providing customer
protections comparable to those provided on domestic exchanges or (iii) in the
interbank foreign currency market) to or from the Advisor’s Trading Approach,
shall not be deemed a material change in the Advisor’s Trading Approach, and
prior approval of the Company shall not be required therefor. The utilization of
forward markets in addition to those enumerated in the Advisor’s Disclosure
Document attached hereto as Exhibit D would be deemed a material change to the
Advisor’s Trading Approach and prior approval shall be required therefor.

 

Subject to adequate assurances of confidentiality, the Advisor agrees that it
will discuss with the Company upon request any trading methods, programs,
systems or strategies used by it for trading customer accounts which differ from
the Trading Approach used for the Company, provided that nothing contained in
this Agreement shall require the Advisor to disclose what it deems to be
proprietary or confidential information.

 

(f) Request for Information. The Advisor agrees to provide the Company with any
reasonable information concerning the Advisor that the Company may reasonably
request (other than the identity of its customers or proprietary or confidential
information concerning the Trading Approach), subject to receipt of adequate
assurances of confidentiality by the Company, including, but not limited to,
information regarding any change in control, key personnel, Trading Approach and
financial condition which the Company reasonably deems to be material to the
Company; the Advisor also shall notify the Company of any such matters the
Advisor, in its reasonable judgment, believes may be material to the Company
relating to the

 

5



--------------------------------------------------------------------------------

Advisor and its Trading Approach. During the term of this Agreement, the Advisor
agrees to provide the Company with updated monthly information related to the
Advisor’s performance results within a reasonable period of time after the end
of the month to which it relates.

 

(g) Notice of Errors. The Advisor is responsible for promptly reviewing all oral
and written confirmations its receives to determine whether the Commodities
trades were made in accordance with the Advisor’s instructions. If the Advisor
determines that an error was made in connection with a trade or that a trade was
made other than in accordance with the Advisor’s instructions, the Advisor shall
promptly notify the Company of this fact and shall utilize its reasonable best
efforts to cause the error or discrepancy to be corrected.

 

(h) Liability. Neither the Advisor nor any employee, director, officer or
shareholder of the Advisor, nor any person who controls the Advisor, shall be
liable to the Company, the Members, the Administrator, or their respective
officers, directors, shareholders, members or employees, or any person who
controls any of them, or the owners of any units of beneficial interest of any
series of any Member on behalf of which series such Member has acquired an
interest in the Company (“Limited Owners”), or any of their respective
successors or assigns under this Agreement, except by reason of acts or
omissions in material breach of this Agreement or due to their misconduct or
negligence or by reason of their not having acted in good faith in the
reasonable belief that such actions or omissions were in the best interests of
the Company; it being understood that the Advisor makes no guarantee of profit
nor offers any protection against loss, and that all purchases and sales of
Commodities shall be solely for the account and risk of the Company, and the
Advisor shall incur no liability for trading profits or losses resulting
therefrom, provided the Advisor would not otherwise be liable to the Company
under the terms hereof.

 

6



--------------------------------------------------------------------------------

(i) Allocation. Initially, and continuing until the earlier of (i) such time as
the Company designates and utilizes the services of an Other Advisor (as such
term is hereinafter defined) in connection with the Commodities trading
activities of the Company, or (ii) such time as this Agreement is terminated in
accordance with its terms, the Assets will total an amount equal to
substantially all of the assets of the Company, including all cash and cash
equivalents held by the Company reduced by all liabilities of the Company. The
Administrator and the Company shall ensure that the trading asset level of the
Company’s account managed by the Advisor is at all times fully funded, and is at
no time notionally funded. Furthermore, at all times during the term of this
Agreement, the Administrator shall ensure that each of the Members commits to
the Company for inclusion as Assets all or substantially all of the assets
allocated to the Advisor within any series of such Member on behalf of which
series such Member has acquired an interest in the Company.

 

(j) Additional Allocations and Reallocations. Subject to Section 10(a) below,
the Company may (i) allocate additional Assets to the Advisor, (ii) reallocate
Assets away from the Advisor to another commodity trading advisor (an “Other
Advisor”), (iii) reallocate Assets to the Advisor from an Other Advisor or (iv)
allocate additional Assets to an Other Advisor. It is expressly acknowledged by
the parties hereto that the Advisor currently is the sole commodity trading
advisor to the Company and has been allocated 100% of the Assets. In the event
the Company designates and utilizes the services of an Other Advisor in
connection with the Commodities trading activities of the Company, the Company
shall remove any reference to the Advisor from the Company’s name prior to any
such allocation or reallocation of Assets to an Other Advisor.

 

7



--------------------------------------------------------------------------------

(k) Delivery of Disclosure Document. The Advisor agrees to provide the Company
with any amendment or supplement to the Disclosure Document attached hereto as
Exhibit D (an “Update”) as soon as such Update is available for distribution
following filing in final form with the CFTC and/or the NFA.

 

2. Indemnification.

 

(a) The Advisor. Subject to the provisions of Section 3 of this Agreement, the
Advisor and each officer, director, shareholder and employee of the Advisor and
each person who controls the Advisor, shall be indemnified, defended and held
harmless by the Company and the Administrator, jointly and severally, from and
against any and all claims, losses, judgments, liabilities, damages, costs,
expenses (including, without limitation, reasonable investigatory and attorneys’
fees and reasonable expenses) and amounts paid in settlement of any claims in
compliance with the conditions specified below (collectively, “Losses”)
sustained by the Advisor (i) in connection with any acts or omissions of the
Advisor or any of its officers, directors or employees relating to its
management of the Assets, including in connection with this Agreement or
otherwise as a result of the Advisor’s performance of services on behalf of the
Company or its role as trading advisor in respect of the Assets and/or (ii) as a
result of a material breach of this Agreement by the Company; provided, however,
that (i) such Losses were not the result of the negligence, misconduct or
material breach of this Agreement on the part of the Advisor, its officers,
directors, shareholders and employees and each person controlling the Advisor,
(ii) the Advisor and its officers, directors, shareholders and employees and
each person controlling the Advisor, acted in good faith and in a manner
reasonably believed by it and them to be in or not opposed to the best interests
of the Company and (iii) any such indemnification will only be recoverable from
the Assets and the assets of the Administrator; and provided further that no

 

8



--------------------------------------------------------------------------------

indemnification shall be permitted under this Section 2 for amounts paid in
settlement if either (A) the Advisor fails to notify the Company of the terms of
any settlement proposed, at least 15 days before any amounts are paid or (B) the
Company does not approve the amount of the settlement within 15 days of any such
notice (such approval not to be withheld unreasonably). Notwithstanding the
foregoing, the Company shall at all times have the right to offer to settle any
matter with the approval of the Advisor (which approval shall not be withheld
unreasonably), and if the Company successfully negotiates a settlement and
tenders payment therefor to the party claiming indemnification (the
“Indemnitee”), the Indemnitee must either use its best efforts to dispose of the
matter in accordance with the terms and conditions of the proposed settlement or
the Indemnitee may refuse to settle the matter and continue its defense in which
latter event the maximum liability of the Company and the Administrator to the
Indemnitee shall be the amount of said proposed settlement.

 

(b) Default Judgments and Confessions of Judgment. None of the foregoing
provisions for indemnification shall be applicable with respect to default
judgments or confessions of judgment entered into by the Indemnitee, with its
knowledge, without the prior consent of the Company.

 

(c) Procedure. In the event that an Indemnitee under this Section 2 is made a
party to an action, suit or proceeding alleging both matters for which
indemnification can be made hereunder and matters for which indemnification may
not be made hereunder, such Indemnitee shall be indemnified only for that
portion of the Losses incurred in such action, suit or proceeding which relates
to the matters for which indemnification can be made.

 

(d) Expenses. Expenses incurred in defending a threatened or pending civil,
administrative or criminal action, suit or proceeding against an Indemnitee
shall be paid by the

 

9



--------------------------------------------------------------------------------

Company or the Administrator in advance of the final disposition of such action,
suit or proceeding if (i) the legal action, suit or proceeding, if sustained,
would entitle the Indemnitee to indemnification pursuant to the terms of this
Section 2, and (ii) the Advisor undertakes to repay the advanced funds to the
Company or the Administrator in cases in which the Indemnitee is not entitled to
indemnification pursuant to this Section 2.

 

10



--------------------------------------------------------------------------------

3. Limits on Claims. The Advisor agrees that it will not take any of the
following actions against the Company or any Member: (i) seek a decree or order
by a court having jurisdiction in the premises (A) for relief in respect of the
Company or such Member in an involuntary case or proceeding under the U.S.
Bankruptcy Code or any other federal or state bankruptcy, insolvency,
reorganization, rehabilitation, liquidation or similar law or (B) adjudging the
Company or such Member a bankrupt or insolvent or seeking reorganization,
rehabilitation, liquidation, arrangement, adjustment or composition of or in
respect of the Company or such Member under the U.S. Bankruptcy Code or any
other applicable federal or state law, or appointing a custodian, receiver,
liquidator, assignee, trustee, sequestrator (or other similar official) of the
Company or such Member or of any substantial part of any of its properties, or
ordering the winding up or liquidation of any of its affairs, (ii) seek a
petition for relief, reorganization or to take advantage of any law referred to
in the preceding clause or (iii) file an involuntary petition for bankruptcy.

 

4. Representation Agreement. The parties agree to execute a Representation
Agreement substantially in the form of Exhibit C to this Agreement (the
“Representation Agreement”) contemporaneously herewith.

 

5. Advisor Independence.

 

(a) Independent Contractor. The Advisor shall for all purposes herein be deemed
to be an independent contractor with respect to the Company, the Administrator
and each other commodity trading advisor that may in the future provide
commodity trading advisory

 

11



--------------------------------------------------------------------------------

services to the Company and shall, unless otherwise expressly authorized, have
no authority to act for or to represent the Company, the Administrator, or any
other commodity trading advisor in any way, or otherwise be deemed to be a
general agent, joint venturer or partner of the Company, the Administrator, or
any other commodity trading advisor or in any way be responsible for the acts or
omissions of the Company, the Administrator, or any other commodity trading
advisor as long as it is acting independently of such persons.

 

(b) Unauthorized Activities. Without limiting the obligations of the Company or
the Administrator set forth under this Agreement, nothing herein contained shall
be deemed to require the Company or the Administrator to take any action
contrary to its organizational documents or any applicable statute, regulation
or rule of any exchange or self-regulatory organization.

 

(c) Purchase of Interests. Any of the Advisor, its principals and employees may,
in its discretion, acquire interests in the Members.

 

(d) Confidentiality. The Company and the Administrator acknowledge that the
Trading Approach, including methods, models and strategies of the Advisor, is
the confidential property of the Advisor. Nothing in this Agreement shall
require the Advisor to disclose the confidential or proprietary details of its
Trading Approach. The Company and the Administrator further agree that they will
keep confidential and will not disseminate the Advisor’s trading advice to the
Company, except as, and to the extent that, it may be determined by the
Administrator to be (i) necessary for the monitoring of the business of the
Company or the Members, including the performance of brokerage services by the
Company’s commodity broker(s), or (ii) expressly required by law or regulation.

 

12



--------------------------------------------------------------------------------

6. Commodity Broker.

 

All Commodities traded for the account of the Company shall be made through such
floor broker or brokers, commodity broker or brokers, or counterparty or
counterparties, as the Company directs, or otherwise in accordance with such
order execution procedures as are agreed upon between the Advisor and the
Company. Unless otherwise agreed upon between the Advisor and the Company, the
Advisor shall not have any authority or responsibility in selecting or
supervising any floor broker or counterparty for execution of Commodities trades
of the Company or for negotiating floor brokerage commission rates or other
compensation to be charged therefor. The Advisor shall not be responsible for
determining that any such broker or counterparty used in connection with any
Commodities transactions meets the financial requirements or standards imposed
by the Trading Policies and Limitations.

 

7. Fees.

 

In consideration of and in compensation for the performance of the Advisor’s
services under this Agreement, the Advisor shall receive from the Company a
management fee (the “Management Fee”) and an incentive fee (the “Incentive Fee”)
based on the Assets, as follows:

 

(a) A Management Fee equal to 0.0384615% of the Assets determined as of the
close of business each Friday (an annual rate of 2.0%). The sum of the amounts
determined each Friday will be paid monthly. For purposes of determining the
Management Fee, any distributions, redemptions or reallocation of the Assets
made as of the last Friday of a week shall be added back to the Assets, and
there shall be no reduction for (i) the weekly Management Fees being calculated,
(ii) any accrued but unpaid incentive fees due the Advisor under paragraph (b)

 

13



--------------------------------------------------------------------------------

below for the quarter in which such fees are being computed or (iii) any accrued
but unpaid extraordinary expenses unrelated to the Company). The Management Fee
determined for any week in which an Advisor manages the Assets for less than a
full week shall be prorated, such proration to be calculated on the basis of the
number of days in the week the Assets were under the Advisor’s management as
compared to the total number of days in such week, with such proration to
include appropriate adjustments for any funds taken away from the Advisor’s
management during the week for reasons other than distributions or redemptions,
including, but not limited to, the reduction of the Assets allocated to the
Advisor’s management resulting from the payment of extraordinary expenses.
Management fees paid pursuant to this section are non-refundable.

 

(b) An incentive fee of 22% (the “Incentive Fee”) of “New High Net Trading
Profits” (as hereinafter defined) generated on the Assets, including realized
and unrealized gains and losses thereon, as of the close of business on the last
Friday of each calendar quarter (the “Incentive Measurement Date”). For purposes
of computing the net asset value of the Assets only, the Incentive Fee will be
accrued weekly.

 

New High Net Trading Profits (for purposes of calculating the Advisor’s
Incentive Fee only) will be computed as of the Incentive Measurement Date and
will include such profits (as outlined below) since the Incentive Measurement
Date of the most recent preceding calendar quarter for which an incentive fee
was earned (or, with respect to the first Incentive Fee, as of the commencement
of operations) (the “Incentive Measurement Period”). New High Net Trading
Profits for any Incentive Measurement Period will be the net profits, if any,
from trading of the Assets during such period (including (i) realized trading
profit (loss) plus or minus (ii) the change in unrealized trading profit (loss)
on open positions) and will be

 

14



--------------------------------------------------------------------------------

calculated after the determination of the Company’s fixed brokerage fee and
other transaction costs attributable to the Assets, the Advisor’s Management
Fee, the operating expenses for which the Company is responsible, and any
extraordinary expenses (e.g., litigation, costs or damages) paid during an
Incentive Measurement Period which are specifically related to the Advisor, but
before deduction of any Incentive Fees payable during the Incentive Measurement
Period. New High Net Trading Profits will not include interest earned or
credited on the Assets. New High Net Trading Profits will be generated only to
the extent that the Advisor’s cumulative New High Net Trading Profits exceed the
highest level of cumulative New High Net Trading Profits achieved by the Advisor
as of a previous Incentive Measurement Date. Except as set forth below, net
losses from prior quarters must be recouped before New High Net Trading Profits
can again be generated. If a withdrawal or distribution occurs or if this
Agreement is terminated at any date that is not an Incentive Measurement Date,
the date of the withdrawal or distribution or termination will be treated as if
it were an Incentive Measurement Date, but any Incentive Fee accrued in respect
of the withdrawn assets on such date shall not be paid to the Advisor until the
next scheduled Incentive Measurement Date. New High Net Trading Profits for an
Incentive Measurement Period shall exclude capital contributions to the Company
in an Incentive Measurement Period, distributions or redemptions paid or payable
by the Company during an Incentive Measurement Period, as well as losses, if
any, associated with redemptions, distributions, and reallocations of assets
during the Incentive Measurement Period and prior to the Incentive Measurement
Date (i.e., to the extent that assets are allocated away from the Advisor, any
loss carryforward attributable to the Advisor shall be reduced in the same
proportion that the assets allocated away from the Advisor through redemptions,
distributions or allocations caused by the Company bears to the Assets prior to
the re- allocation and New High

 

15



--------------------------------------------------------------------------------

Net Trading Profits shall reflect this reduction in loss carryforward). In
calculating New High Net Trading Profits, incentive fees paid for a previous
Incentive Measurement Period will not reduce cumulative New High Net Trading
Profits in subsequent periods.

 

(c) Timing of Payment. Management Fees and Incentive Fees shall be paid
generally within 15 business days following the end of the period for which they
are payable. The first incentive fee which may be due and owing to the Advisor
in respect of any New Trading Profits will be due and owing as of the last
Friday of the first calendar quarter during which the Trading Advisor managed
the Assets for at least 45 days. If an Incentive Fee shall have been paid by the
Company to the Advisor in respect of any calendar quarter and the Advisor shall
incur subsequent losses on the Assets, the Advisor shall nevertheless be
entitled to retain amounts previously paid to it in respect of New High Net
Trading Profits.

 

(d) Fee Data. The Company will provide the Advisor with the data used by the
Company to compute the foregoing fees generally within ten business days of the
end of the relevant period.

 

(e) Third Party Payments. Neither the Advisor nor any of its officers,
directors, employees or stockholders shall receive any commissions,
compensation, remuneration or payments whatsoever from any broker with which the
Company carries an account for transactions executed in the Company’s account.
The parties acknowledge that a familial relationship of any of the foregoing
persons may receive floor brokerage commissions in respect of trades effected
pursuant to the Advisor’s Trading Approach on behalf of the Company, which
payment shall not violate the preceding sentence.

 

16



--------------------------------------------------------------------------------

8. Term and Termination.

 

(a) Term. This Agreement shall commence on the date hereof and, unless sooner
terminated pursuant to paragraph (b), (c) or (d) of this Section 8, shall
continue in effect until the close of business on the last day of the month
ending fifteen full months following the commencement of the Company’s trading
activities. Thereafter, unless this Agreement is terminated pursuant to
paragraphs (b), (c) or (d) of this Section 8, this Agreement shall be renewed
automatically on the same terms and conditions set forth herein for successive
additional one-year terms, each of which shall commence on the first day of the
month subsequent to the conclusion of the preceding term. Subject to Section
8(d)(iv) hereof, the automatic renewal(s) set forth in the preceding sentence
hereof shall not be affected by (i) any allocation of the Assets away from the
Advisor pursuant to this Agreement or (ii) the retention of Other Advisors
following a reallocation or otherwise.

 

(b) Automatic Termination. This Agreement shall terminate automatically in the
event that the Company is terminated or in the event that any Member commences
an offering of units of beneficial interest of any series of such Member on
behalf of which series such Member has acquired an interest in the Company. In
addition, this Agreement shall terminate automatically in the event that the
value of the Assets, as of the end of any business day, have declined by at
least 40% from the value of the Assets (i) as of the first day of this Agreement
or (ii) as of the first day of any calendar year, as adjusted on an ongoing
basis by (A) any decline(s) in the value of the Assets caused by distributions,
redemptions, reallocations and withdrawals and (B) additions to the value of the
Assets caused by additional allocations.

 

(c) Optional Termination Right of Company. This Agreement may be terminated at
any time at the election of the Company in its sole discretion upon at least 30
days’

 

17



--------------------------------------------------------------------------------

prior written notice to the Advisor. The Company will use its best efforts to
cause any termination to occur as of a month-end. This Agreement also may be
terminated upon prior written notice, appropriate under the circumstances, to
the Advisor in the event that (i) the Company determines in good faith,
following consultation appropriate under the circumstances with the Advisor,
that the Advisor is unable to use its agreed upon Trading Approach to any
material extent, as such Trading Approach may be refined or modified in the
future in accordance with the terms of this Agreement for the benefit of the
Company; (ii) the Advisor’s registration as a commodity trading advisor under
the CE Act or membership as a commodity trading advisor with the NFA is revoked,
suspended, terminated or not renewed; (iii) the Company determines in good
faith, following consultation appropriate under the circumstances with the
Advisor, that the Advisor has failed to conform, and after receipt of written
notice, continues to fail to conform in any material respect, to (A) any of the
Company’s Trading Policies and Limitations or (B) the Advisor’s Trading
Approach; (iv) there is an unauthorized assignment of this Agreement by the
Advisor; (v) the Advisor dissolves, merges or consolidates with another entity
or sells a substantial portion of its assets, any portion of its Trading
Approach utilized by the Company or its business goodwill, in each instance
without the consent of the Company; (vi) the Advisor becomes bankrupt (admitted
or decreed) or insolvent; (vii) for any other reason, the Company determines in
good faith that such termination is essential for the protection of the Company,
including, without limitation, a good faith determination by the Company that
the Advisor has breached a material obligation to the Company under this
Agreement relating to the trading of the Assets.

 

(d) Optional Termination Right of Advisor. The Advisor shall have the right to
terminate this Agreement at any time upon written notice to the Company,
appropriate under

 

18



--------------------------------------------------------------------------------

the circumstances, in the event (i) of the receipt by the Advisor of an opinion
of qualified independent counsel satisfactory to the Advisor and the Company
(which consent the Company will not withhold unreasonably) that by reason of the
Advisor’s activities with respect to the Company it is required to register as
an investment adviser under the Investment Advisers Act of 1940 and it is not so
registered; (ii) that the registration of the Administrator as a commodity pool
operator under the CE Act or its NFA membership as a commodity pool operator is
revoked, suspended, terminated or not renewed; (iii) that the Company (A)
imposes additional trading limitation(s) pursuant to Section 1 of this Agreement
which the Advisor does not agree to follow in its management of the Assets or
(B) overrides trading instructions of the Advisor or does not consent to a
material change to the Trading Approach requested by the Advisor; (iv) if the
value of the Assets decreases to less than $10 million as the result of
redemptions, distribution, reallocation of Assets or deleveraging initiated by
the Company but not trading losses, as of the close of business on any Friday;
(v) the Company elects (pursuant to Section 1 of this Agreement) to have the
Advisor use a different Trading Approach in the Advisor’s management of the
Assets from that which the Advisor is then using to manage such Assets and the
Advisor objects to using such different Trading Approach; (vi) there is an
unauthorized assignment of this Agreement by the Company and/or the
Administrator; (vii) there is a material breach of this Agreement by the Company
and/or the Administrator and, after giving written notice to the Company which
identifies such breach, such material breach has not been cured within ten days
following receipt of such notice by the Company; (viii) an Other Advisor is
allocated a portion of the Assets; (ix) the Advisor provides the Company with
written notice, at least 90 days’ prior to the end of the then current term, of
the Advisor’s desire and intention to terminate this Agreement as of the end of
the then current term; or (x) other good cause is shown and the written consent
of the Company is obtained (which shall not be withheld unreasonably).

 

19



--------------------------------------------------------------------------------

(e) Termination Fees. In the event that this Agreement is terminated with
respect to, or by, the Advisor pursuant to this Section 8 or the Company
allocates the Assets to Other Advisors, the Advisor shall be entitled to, and
the Company shall pay, the Management Fee and the Incentive Fee, if any, which
shall be computed (i) with respect to the Management Fee, on a pro rata basis,
based upon the portion of the month for which the Advisor had the Assets under
management and (ii) with respect to the Incentive Fee, if any, as if the
effective date of termination was the last day of the then current calendar
quarter. The rights of the Advisor to fees earned through the earlier to occur
of the date of expiration or termination shall survive this Agreement until
satisfied.

 

(f) Termination and Open Positions. Once terminated, the Advisor shall have no
responsibility for existing positions, including delivery issues, if any, which
may result from such positions.

 

9. Liquidation of Positions.

 

The Advisor agrees to liquidate open positions in the amount that the Company
informs the Advisor, in writing via facsimile or other equivalent means, that
the Company considers necessary or advisable to liquidate in order to (i) effect
any termination or reallocation pursuant to Sections 1 or 8, respectively, or
(ii) fund its pro rata share of any redemption, distribution or Company expense.
The Company shall not, however, have authority to instruct the Advisor as to
which specific open positions to liquidate, except as provided in Section 1
hereof. The Company shall provide the Advisor with such reasonable prior notice
of such liquidation as is practicable under the circumstances and will endeavor
to provide at least three

 

20



--------------------------------------------------------------------------------

days prior notice. In the event that losses incurred as a result of such
liquidation by the Advisor exceed the amount of the Assets, any such losses or
excess losses shall be the sole responsibility of the Company; the Advisor shall
have no liability for any such losses or excess losses.

 

10. Other Accounts of the Advisor.

 

(a) Management of Other Accounts and Trading of Proprietary Capital. Subject to
paragraph (b) of this Section 10, the Advisor shall be free to (i) manage and
trade accounts for other investors (including other public and private commodity
pools) and (ii) trade for its own account and for the accounts of its
affiliates, shareholders, directors, officers and employees, as applicable,
using the same or other information and Trading Approach utilized in the
performance of services for the Company, so long as in the Advisor’s reasonable
judgment the aggregate amount of capital being managed or traded by the Adviser
does not (i) materially impair the Advisor’s ability to carry out its
obligations and duties to the Company pursuant to this Agreement or (ii) create
a reasonable likelihood of the Advisor having to modify materially its agreed
upon Trading Approach being used for the Company in a manner which might
reasonably be expected to have a material adverse effect on the Company;
provided, however, that the Company and the Administrator hereby acknowledge
that the returns earned by the Advisor may be impacted, including diluted, by
the total amount of assets the Advisor has under management from time to time,
and that no such dilution shall, in and of itself, be evidence of a violation by
the Advisor of the foregoing terms and conditions. The Advisor shall not be
required to accept additional capital from the Company in any amount or at any
time.

 

Without limiting the generality of the foregoing, it is understood that this
paragraph shall not prohibit routine adjustments to trading patterns in order to
comply with speculative position limits or daily trading limits. The Advisor
agrees to (i) notify the Company promptly if the Advisor’s capacity is likely to
be reached, and (ii) to provide the Company with reports each month concerning
assets under management.

 

21



--------------------------------------------------------------------------------

(b) Equitable Treatment of Accounts. The Advisor agrees, in its management of
accounts other than the account of the Company, that it will not knowingly or
deliberately favor any other account managed or controlled by it or any of its
principals or affiliates (in whole or in part) over the Company. The preceding
sentence shall not be interpreted to preclude (i) the Advisor from charging
another client fees which differ from the fees to be paid to it hereunder, or
(ii) an adjustment by the Advisor in the implementation of any agreed upon
Trading Approach in accordance with the procedures set forth in Section 1 hereof
which is undertaken by the Advisor in good faith in order to accommodate
additional accounts. Notwithstanding the foregoing, the Advisor also shall not
be deemed to be favoring another commodity interest account over the Company’s
account if the Advisor, in accordance with specific instructions of the owner of
such account, shall trade such account at a degree of leverage or in accordance
with trading policies which shall be different from that which would normally be
applied or if the Advisor, in accordance with the Advisor’s money management
principles, shall not trade certain commodity interest contracts for an account
based on the amount of equity in such account. The Advisor, upon reasonable
request and receipt of adequate assurances of confidentiality, shall provide the
Company with an explanation of the differences, if any, in performance between
the Company and any other similar account pursuant to the same Trading Approach
for which the Advisor or any of its principals or affiliates acts as a commodity
trading advisor (in whole or in part), provided, however, that the Advisor may,
in its discretion, withhold from any such inspection the identity of the client
for whom any such account is maintained.

 

22



--------------------------------------------------------------------------------

(c) Inspection of Records. Upon the reasonable request of and upon reasonable
notice from the Company, the Advisor shall permit the Company to review at the
Advisor’s offices, in each case at its own expense, during normal business hours
such trading records as it reasonably may request for the purpose of confirming
that the Company has been treated equitably with respect to advice rendered
during the term of this Agreement by the Advisor for other accounts managed by
the Advisor, which the parties acknowledge to mean that the Company may inspect,
subject to such restrictions as the Advisor may reasonably deem necessary or
advisable so as to preserve the confidentiality of proprietary information and
the identity of its clients, all trading records of the Advisor as it reasonably
may request during normal business hours. The Advisor may, in its discretion,
withhold from any such report or inspection the identity of the client for whom
any such account is maintained and in any event the Company shall keep all such
information obtained by it from the Advisor confidential, unless disclosure
thereof legally is required or has been made public (provided that any such
information may be shared with the Members). Such right will terminate one year
after the termination of this Agreement, shall apply only to those trading
records which pertain to advice rendered or trades made during the term of this
Agreement, and does not permit access to computer programs, records or other
information used in determining trading decisions.

 

11. Speculative Position Limits.

 

If, at any time during the term of this Agreement, it appears to the Advisor
that it may be required to aggregate the Company’s Commodities positions with
the positions of any other accounts it owns or controls for purposes of applying
the speculative position limits of the CFTC, any exchange, self- regulatory body
or governmental authority, the Advisor promptly will notify the Company if the
Company’s positions under its management are included in an

 

23



--------------------------------------------------------------------------------

aggregate amount which equals or exceeds the applicable speculative limit. The
Advisor agrees that if its trading recommendations pursuant to its agreed upon
Trading Approach are altered because of the potential application of speculative
position limits, the Advisor will modify its trading instructions to the Company
and its other accounts which trade pursuant to the Trading Approach in a good
faith effort to achieve an equitable treatment of all such accounts; to wit, the
Advisor will liquidate Commodities positions and/or limit the taking of new
positions in all accounts it manages pursuant to the Trading Approach, including
the Company, as nearly as possible in proportion to the assets available for
trading of the respective accounts (including “notional” equity) to the extent
necessary to comply with applicable speculative position limits. The Advisor
presently believes that its Trading Approach for the management of the Company’s
account, assuming that the allocation is not more than $50 million, can be
implemented for the benefit of the Company, notwithstanding the possibility
that, from time to time, speculative position limits may become applicable.

 

12. Notice of Redemptions, Distributions, Reallocations and Additional
Allocations.

 

(a) The Company agrees to give the Advisor at least one business day prior
notice of any proposed redemptions or exchanges and two business days prior
notice of any proposed distributions, reallocations, additional allocations or
withdrawals affecting the Assets.

 

13. Brokerage Confirmations and Reports.

 

The Company will instruct the Company’s brokers and counterparties to furnish
the Advisor with copies of all trade confirmations, daily equity runs and
monthly trading statements relating to the Assets. The Advisor will maintain
records and will monitor all open positions relating thereto; provided, however,
that the Advisor shall not be responsible for any

 

24



--------------------------------------------------------------------------------

errors by the Company’s floor brokers, commodity brokers or counterparties. The
Company also will furnish the Advisor with a copy of the form of all reports
including, but not limited to, monthly, quarterly and annual reports, sent to
either the Members or the Limited Owners and copies of all reports filed by the
Company and/or the Members with the SEC, the CFTC and the NFA. The Advisor
shall, at the Company’s request, make a good faith effort to provide the Company
with copies of all trade confirmations, daily equity runs, monthly trading
reports or other reports sent to the Advisor by the Company’s commodity broker
regarding the Company and in the Advisor’s possession or control as the Company
deems appropriate if the Company cannot obtain such copies on its own behalf.
Upon request, the Company will provide the Advisor with accurate information
with respect to the Assets.

 

14. The Advisor’s Representations and Warranties.

 

The Advisor represents and warrants that:

 

(a) it has full capacity and authority to enter into this Agreement and to
provide the services required of it hereunder;

 

(b) it will not by entering into this Agreement and by acting as a commodity
trading advisor to the Company (i) be required to take any action contrary to
its incorporating or other formation documents or, to the best of its knowledge,
any applicable statute, law or regulation of any jurisdiction or (ii) breach or
cause to be breached, to the best of its knowledge, any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound which, in the case of (i) or (ii), would materially limit or materially
adversely affect its ability to perform its duties under this Agreement;

 

25



--------------------------------------------------------------------------------

(c) it is duly registered as a commodity trading advisor under the CE Act and is
a member of the NFA as a commodity trading advisor, and it will maintain and
renew such registration and membership during the term of this Agreement;

 

(d) a copy of its most recent Commodity Trading Advisor Disclosure Document, as
required by Part 4 of the CFTC’s regulations, has been provided to the Company
in the form of Exhibit D hereto (and the Company acknowledges receipt of such
Disclosure Document) and, except as disclosed in such Disclosure Document, all
information in such Disclosure Document (including, but not limited to,
background, performance, trading methods and trading systems) is true, complete
and accurate in all material respects and is in conformity in all material
respects with the provisions of the CE Act, including the rules and regulations
thereunder, as well as all rules and regulations of the National Futures
Association;

 

(e) assuming that the Assets equal not more than $50 million as of the
commencement of trading, the amount of such assets should not, in the reasonable
judgment of the Advisor, result in the Advisor being required to manage funds in
an amount which would be expected to have a material adverse effect on the
Company; provided, however, that the Company and the Administrator hereby
acknowledge that the returns earned by the Advisor may be impacted, including
diluted, by the total amount of assets the Advisor has under management from
time to time, and that no such dilution shall, in and of itself, be evidence of
any such material adverse effect on the Company; and

 

(f) neither the Advisor nor its stockholders, directors, officers, employees,
agents, principals, affiliates nor any of its or their respective successors or
assigns (i) shall knowingly use or distribute for any purpose whatsoever any
list containing the names and/or residence addresses of, and/or other
information about, the Limited Owners of the Members nor

 

26



--------------------------------------------------------------------------------

(ii) shall solicit any person it or they know is a Limited Owner of any Member
for the purpose of soliciting commodity business from such Limited Owner, unless
such Limited Owner shall have first contacted the Advisor or is already a client
of the Advisor or a prospective client with which the Advisor has commenced
discussions or is introduced to or referred to the Advisor by an unaffiliated
agent other than in violation of clause (i).

 

The foregoing representations and warranties shall be continuing during the term
of this Agreement, and if at any time any event has occurred which would make or
tend to make any of the foregoing not true in any material respect with respect
to the Advisor, the Advisor promptly will notify the Company in writing thereof.

 

15. Representations and Warranties of the Company and the Administrator.

 

The Company and the Administrator, jointly and severally, represent and warrant
that:

 

(a) each of the Company and the Administrator has the full capacity and
authority to enter into this Agreement and to perform its obligations hereunder;

 

(b) neither the Company nor the Administrator, by entering into this Agreement,
will (i) be required to take any action contrary to its incorporating or other
formation documents or any applicable statute, law or regulation of any
jurisdiction or (ii) breach or cause to be breached (A) any undertaking,
agreement, contract, statute, rule or regulation to which it is a party or by
which it is bound or (B) any order of any court or governmental or regulatory
agency having jurisdiction over it, which in the case of (i) or (ii) would
materially limit or materially adversely affect the performance of its duties
under this Agreement;

 

27



--------------------------------------------------------------------------------

(c) the Administrator is registered as a commodity pool operator under the CE
Act and is a member of the NFA as a commodity pool operator, and it will
maintain and renew such registration and membership during the term of this
Agreement;

 

(d) this Agreement has been duly and validly authorized, executed and delivered
and is a valid and binding agreement, enforceable against each of the Company
and the Administrator, in accordance with its terms; and

 

(e) on the date hereof and during the term of this Agreement, (i) the Company is
and will be a duly formed and validly existing Delaware limited liability
company and (ii) the Administrator is and will be a duly formed and validly
existing Connecticut corporation, in each case in good standing under the laws
of its jurisdiction of organization and in good standing and qualified to do
business in each jurisdiction in which the nature and conduct of its business
requires such qualification and where the failure to be so qualified would
materially adversely affect its ability to perform its obligations under this
Agreement.

 

The foregoing representations and warranties shall be continuing during the term
of this Agreement, and if at any time any event has occurred which would make or
tend to make any of the foregoing not true in any material respect with respect
to the Company and/or the Administrator, the Company and/or the Administrator
promptly will notify the Advisor in writing thereof.

 

16. Assignment.

 

This Agreement may not be assigned by any of the parties hereto without the
express prior written consent of the other parties hereto, except that under no
circumstances shall the Advisor be required to obtain the consent of any Other
Advisor.

 

28



--------------------------------------------------------------------------------

17. Successors.

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and the successors and permitted assigns of each of them, and no other
person (except as otherwise provided herein) shall have any right or obligation
under this Agreement.

 

18. Amendment or Modification or Waiver.

 

(a) Changes to Agreement. This Agreement may not be amended or modified, nor may
any of its provisions be waived, except upon the prior written consent of the
parties hereto, except that under no circumstances shall an amendment to, a
modification of or a waiver of any provision of the Agreement as to the Advisor
require the consent of any Other Advisor.

 

(b) No Waiver. No failure or delay on the part of any party hereto in exercising
any right, power or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or remedy preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy. Any waiver granted hereunder must be in writing and shall be valid
only in the specific instance in which given.

 

29



--------------------------------------------------------------------------------

19. Notices.

 

Except as otherwise provided herein, all notices required to be delivered under
this Agreement shall be effective only if in writing and shall be deemed given
by the party required to provide notice when received by the party to whom
notice is required to be given and shall be delivered personally or by
registered mail, postage prepaid, return receipt requested or by facsimile, as
follows (or to such other address as the party entitled to notice shall
hereafter designate by written notice to the other parties):

 

If to the Company or the Administrator:

 

Preferred Investment Solutions Corp.

Two American Lane

Greenwich, Connecticut 06830

Attention:        General Counsel

Facsimile:        (203) 552-1501

 

with a copy to:

 

Sidley Austin Brown & Wood LLP

787 Seventh Avenue

New York, New York 10019

Attention:  Michael J. Schmidtberger

Facsimile:  (212) 839-5599

 

If to the Advisor:

 

Campbell & Company, Inc.

210 West Pennsylvania Avenue

Suite 770

Towson, Maryland 21204

Attention:  Theresa D. Livesey

Facsimile:  (410) 842-4702

 

with a copy to:

 

Sidley Austin Brown & Wood LLP

787 Seventh Avenue

New York, New York 10019

Attention:  Michael J. Schmidtberger

Facsimile:  (212) 839-5599

 

20. Governing Law.

 

Each party agrees that this Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to conflict of
laws principles thereof.

 

30



--------------------------------------------------------------------------------

21. Survival.

 

The provisions of this Agreement shall survive the termination of this Agreement
with respect to any matter arising while this Agreement was in effect.

 

22. Promotional Literature.

 

Each party agrees that prior to using any promotional literature in which
reference to the other parties hereto is made, it shall furnish in advance a
copy of such information to the other parties and will not make use of any
promotional literature containing references to such other parties to which such
other parties object, except as otherwise required by law or regulation.

 

23. No Liability of Members.

 

This Agreement has been made and executed by and on behalf of the Company and
the Administrator, and the obligations of the Company and/or the Administrator
set forth herein are not binding upon any of the Members individually, but
rather, are binding only upon the assets and property of the Company and, to the
extent provided herein, upon the assets and property of the Administrator.

 

24. Headings.

 

Headings to sections herein are for the convenience of the parties only and are
not intended to be or to affect the meaning or interpretation of this Agreement.

 

31



--------------------------------------------------------------------------------

25. Complete Agreement.

 

Except as otherwise provided herein, this Agreement, the Exhibits hereto and the
Representation Agreement constitute the entire agreement between the parties
with respect to the matters referred to herein, and no other agreement, verbal
or otherwise, shall be binding upon the parties hereto.

 

26. Counterparts.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original and all of which, when taken together, shall constitute
one original instrument.

 

27. Arbitration, Remedies.

 

Each party hereto agrees that any dispute relating to the subject matter of this
Agreement shall be settled and determined by arbitration in the City of New York
pursuant to the rules of the NFA or, if the NFA should refuse to accept the
matter, the American Arbitration Association.

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.

 

WMT CAMPBELL POOL, L.L.C. By:   WORLD MONITOR TRUST - SERIES A     WORLD MONITOR
TRUST II - SERIES F,     being all of the voting members thereof         By:  

PREFERRED INVESTMENT SOLUTIONS

CORP., sole managing owner of each of them

    By:  

/s/ Esther E. Goodman

--------------------------------------------------------------------------------

    Name:   Esther E. Goodman     Title:   Chief Operating Officer and        
Executive Vice President PREFERRED INVESTMENT SOLUTIONS CORP.     By:  

/s/ Esther E Goodman

--------------------------------------------------------------------------------

    Name:   Esther E. Goodman     Title:   Chief Operating Officer and        
Executive Vice President CAMPBELL & COMPANY, INC. By:  

/s/ Theresa D. Livesey

--------------------------------------------------------------------------------

Name:   Theresa D. Livesey Title:   Chief Financial Officer By:  

/s/ Craig A Weynand

--------------------------------------------------------------------------------

Name:   Craig A. Weynand Title:   General Counsel

 

33



--------------------------------------------------------------------------------

EXHIBIT A

 

TRADING APPROACH

 

The Financial, Metal & Energy Large Portfolio

 

The Advisor will make its trading decisions for the Company according to The
Financial, Metal & Energy Large Portfolio, as described in Exhibit D as amended
from time to time in accordance herewith.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

 

TRADING LIMITATIONS AND POLICIES

 

The following limitations and policies are applicable to assets representing the
Assets of the Company as a whole and at the outset to the Advisor individually;
since the Advisor initially will manage 100% of the Company’s Assets, such
application of the limitations and policies is identical initially for the
Assets of the Company and the Advisor. The Advisor sometimes may be prohibited
from taking positions for the Assets which it would otherwise acquire due to the
need to comply with these limitations and policies. The Company will monitor
compliance with the trading limitations and policies set forth below, and it may
impose additional restrictions (through modification of such limitations and
policies) upon the trading activities of the Advisor as it, in good faith, deems
appropriate in the best interests of the Company, subject to the terms of the
Advisory Agreement.

 

The Company will not approve a material change in the following trading
limitations and policies without obtaining the prior written approval of Limited
Owners owning more than 50% of the outstanding units of beneficial interest of
the relevant series of each of the Members. The Company may, however, impose
additional trading limitations on the trading activities of the Company without
obtaining such approval if the Company determines such additional limitations to
be necessary in the best interests of the Company.

 

Trading Limitations

 

The Company will not: (i) engage in pyramiding its commodities positions (i.e.,
the use of unrealized profits on existing positions to provide margin for the
acquisition of additional positions in the same or a related commodity;
provided, however, unrealized profits may be considered in determining the
current Assets), but may take into account open trading equity on existing
positions in determining generally whether to acquire additional commodities
positions; (ii) borrow or loan money (except with respect to the initiation or
maintenance of commodities positions or obtaining lines of credit for the
trading of forward currency contracts; provided, however, the Company is
prohibited from incurring any indebtedness on a non-recourse basis); (iii)
permit rebates to be received by the Company or its affiliates or permit the
Company or any affiliate to engage in any reciprocal business arrangements which
would circumvent the foregoing prohibition; (iv) permit the Advisor to share in
any portion of the commodity brokerage fees paid by the Company; (v) commingle
its assets, except as permitted by law; or (vi) permit the churning of its
commodity accounts.

 

The Company will conform in all respects to the rules, regulations and
guidelines of the markets on which its trades are executed.

 

B-1



--------------------------------------------------------------------------------

Trading Policies

 

Subject to the foregoing limitations, the Advisor has agreed to abide by the
trading policies of the Company, which currently are as follows:

 

(1) The Assets generally will be invested in contracts which are traded in
sufficient volume which, at the time such trades are initiated, are reasonably
expected to permit entering and liquidating positions.

 

(2) Stop or limit orders may, in the Advisor’s discretion, be given with respect
to initiating or liquidating positions in order to attempt to limit losses or
secure profits. If stop or limit orders are used, no assurance can be given,
however, that the Company’s floor brokers or commodities brokers will be able to
liquidate a position at a specified stop or limit order price, due to either the
volatility of the market or the inability to trade because of market
limitations.

 

(3) The Company generally will not initiate an open position in a futures
contract (other than a cash settlement contract) during any delivery month in
that contract, except when required by exchange rules, law or exigent market
circumstances. This policy does not apply to forward and cash market
transactions.

 

(4) The Company may occasionally make or accept delivery of a commodity,
including, without limitation, currencies. The Company also may engage in EFP
transactions involving currencies, metals and other commodities.

 

(5) The Company may, from time to time, employ trading techniques such as
spreads, straddles and conversions.

 

(6) The Company will not initiate open futures or option positions which would
result in net long or short positions requiring as margin or premium for
outstanding positions in excess of 15% of the Company’s Assets for any one
commodity or in excess of 66 2/3% of the Company’s Assets for all commodities
combined. Under certain market conditions, such as an inability to liquidate
open commodities positions because of daily price fluctuations, the Company may
be required to commit Assets as margin in excess of the foregoing limits, and in
such case the Company will cause the Advisor to reduce its open futures and
option positions to comply to these limits before initiating new commodities
positions.

 

(7) To the extent the Company engages in transactions in forward currency
contracts, the Company will only engage in such transactions with or through a
bank which as of the end of its last fiscal year had an aggregate balance in its
capital, surplus and related accounts of at least $100 million, as shown by its
published financial statements for such year and through other broker-dealer
firms with an aggregate balance in its capital, surplus and related accounts of
at least $50 million.

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

 

REPRESENTATION AGREEMENT

 

REPRESENTATION AGREEMENT (“Agreement”) dated as of the 3rd day of November,
2004, by and among WMT CAMPBELL POOL, L.L.C. (the “Company”), a limited
liability company formed under and pursuant to the Delaware Limited Liability
Company Act (the “Delaware Act”), PREFERRED INVESTMENT SOLUTIONS CORP., a
Connecticut corporation (the “Administrator”), WILMINGTON TRUST COMPANY, a
Delaware corporation (the “Trustee”) and CAMPBELL & COMPANY, INC., a Maryland
corporation (the “Advisor”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Administrator entered into an agreement with the
Advisor, dated as of November 3rd, 2004 (the “Advisory Agreement”), pursuant to
which the Advisor has agreed to act as a commodity trading advisor to the
Company with respect to its assets.

 

NOW, THEREFORE, the parties agree as follows:

 

1. Representations and Warranties of the Advisor. The Advisor hereby represents
and warrants to the Company, the Trustee and the Administrator that:

 

a. This Agreement and the Advisory Agreement have been duly and validly
authorized, executed and delivered on behalf of the Advisor and each is a valid
and binding agreement enforceable in accordance with its terms. The performance
of the Advisor’s obligations under this Agreement and the consummation of the
transactions set forth in this

 

C-1



--------------------------------------------------------------------------------

Agreement and in the Advisory Agreement are not contrary to the provisions of
the Advisor’s formation documents, or to the best of its knowledge, any
applicable statute, law or regulation of any jurisdiction, and will not result
in any violation, breach or default under any term or provision of any
undertaking, contract, agreement or order to which the Advisor is a party or by
which the Advisor is bound.

 

b. The Advisor has all governmental and regulatory licenses, registrations and
approvals required by law as may be necessary to perform its obligations under
the Advisory Agreement and this Agreement including, without limitation,
registration as a commodity trading advisor under the Commodity Exchange Act
(the “CE Act”) and membership as a commodity trading advisor with the National
Futures Association (the “NFA”), and it will maintain and renew any required
licenses, registrations, approvals or memberships during the term of the
Advisory Agreement.

 

c. On the date hereof, the Advisor is, and at all times during the term of this
Agreement will be, a corporation duly formed and validly existing and in good
standing under the laws of its jurisdiction of incorporation and in good
standing and qualified to do business in each jurisdiction in which the nature
or conduct of its business requires such qualifications and the failure to be so
qualified would materially adversely affect the Advisor’s ability to perform its
obligations hereunder or under the Advisory Agreement. The Advisor has full
capacity and authority to conduct its business and to perform its obligations
under this Agreement.

 

d. Subject to adequate assurances of confidentiality, and as requested of the
Company, the Advisor has supplied to or made available for review by the Company
(and if requested by the Company to its designated auditor) all documents,
statements, agreements and

 

C-2



--------------------------------------------------------------------------------

workpapers requested by them relating to all accounts covered by the Advisor’s
Past Performance History which are in the Advisor’s possession or to which it
has access; provided, however, that the Advisor may, in its sole discretion
withhold from any such inspection the identity of the clients for whom any such
accounts are maintained.

 

e. The Advisor is not required to be registered as an investment adviser under
the Investment Advisers Act of 1940, as amended (the “Advisers Act”), but may so
register in the future.

 

f. As of the date hereof, there has been no material adverse change in the
Advisor’s Past Performance History which has not been communicated in writing to
and received by the Company.

 

g. Except for subsequent performance, as to which no representation is made,
since the date of the Advisory Agreement, there has not been any material
adverse change in the condition, financial or otherwise, of the Advisor or in
the earnings, affairs or business prospects of the Advisor, whether or not
arising in the ordinary course of business.

 

h. There is no pending, or to the best of the Advisor’s knowledge, threatened or
contemplated action, suit or proceeding before or by any court, governmental,
administrative or self-regulatory body or arbitration panel to which the Advisor
or its principals is a party, or to which any of the assets of the Advisor is
subject which reasonably might be expected to result in any material adverse
change in the condition (financial or otherwise), business or prospects of the
Advisor or which reasonably might be expected to materially adversely affect any
of the material assets of the Advisor or which reasonably might be expected to
impair materially the Advisor’s ability to discharge its obligations to the
Company; furthermore, the Advisor has not

 

C-3



--------------------------------------------------------------------------------

received any notice of an investigation by the NFA regarding non-compliance with
its rules or the CE Act, the Commodity Futures Trading Commission (the “CFTC”)
regarding non-compliance with the CE Act or the rules and regulations thereunder
or any exchange regarding non-compliance with the rules of such exchange which
investigation reasonably might be expected to materially impair the Advisor’s
ability to discharge its obligations under this Agreement or the Advisory
Agreement.

 

2. Covenants of the Advisor. If, at any time during the term of the Advisory
Agreement, the Advisor discovers any fact, omission or event, or that a change
of circumstances has occurred, which would make the Advisor’s representations
and warranties in Section 1 of this Agreement inaccurate or incomplete in any
material respect, the Advisor will provide prompt written notification to the
Company of any such fact, omission, event or change of circumstance, and the
facts related thereto, and it is agreed that the failure to provide such
notification or the failure to continue to be in compliance with the foregoing
representations and warranties during the term of the Advisory Agreement as soon
as practicable following such notification shall be cause for the Company to
terminate the Advisory Agreement with the Advisor on prior written notice to the
Advisor.

 

3. Representations and Warranties of the Company and the Administrator. The
Company and the Administrator, jointly and severally, hereby represent and
warrant to the Advisor that:

 

a. On the date hereof, the Company is, and at all times during the term of this
Agreement and/or the Advisory Agreement will be, a duly formed and validly
existing limited liability company in good standing under the laws of the State
of Delaware and at all times

 

C-4



--------------------------------------------------------------------------------

during the term of this Agreement and the Advisory Agreement will be in good
standing and qualified to do business in each jurisdiction in which the nature
or conduct of its business requires such qualifications and the failure to be so
qualified materially adversely would affect its ability to perform its
obligations under this Agreement and/or the Advisory Agreement, and the
Administrator is, and at all times during the term of this Agreement and/or the
Advisory Agreement will be, a duly formed and validly existing corporation in
good standing under the laws of the State of Connecticut and is, and at all
times during the term of this Agreement and/or the Advisory Agreement will be,
in good standing and qualified to do business in each jurisdiction in which the
nature or conduct of its business requires such qualifications and in which the
failure to be so qualified materially adversely would affect its ability to act
as administrator of the Company and to perform its obligations hereunder and/or
under the Advisory Agreement, and each has full capacity and authority to
conduct its business and to perform its obligations under this Agreement and/or
the Advisory Agreement.

 

b. Each of this Agreement and the Advisory Agreement has been duly and validly
authorized, executed and delivered on behalf of the Company and the
Administrator, is a valid and binding agreement of the Company and the
Administrator, and is enforceable in accordance with its terms. The performance
of the Company’s and the Administrator’s respective obligations under this
Agreement and under the Advisory Agreement, and the consummation of the
transactions set forth in this Agreement and the Advisory Agreement, are not
contrary to the provisions of their respective organizational documents, any
applicable statute, law or regulation of any jurisdiction and will not result in
any violation, breach or default under any term or provision of any undertaking,
contract, agreement or order, to which the Company or the Administrator, is a
party or by which the Company or the Administrator is bound.

 

C-5



--------------------------------------------------------------------------------

c. Each of the Company and the Administrator has obtained all required
governmental and regulatory licenses, registrations and approvals required by
law as may be necessary to perform their obligations under this Agreement and/or
under the Advisory Agreement including, without limitation, the Administrator’s
registration as a commodity pool operator under the CE Act and membership as a
commodity pool operator with the NFA, and will maintain and renew any required
licenses, registrations, approvals or memberships during the term of this
Agreement and/or the Advisory Agreement.

 

d. The Company is not required to be registered as an investment company under
the Investment Company Act of 1940, as amended (the “Investment Company Act”).

 

e. There is no pending, or to the best of their knowledge, threatened or
contemplated action, suit or proceeding before or by any court or arbitration
panel or before or by any governmental, administrative or self-regulatory body
to which the Company, the Administrator or the principals of either is a party,
or to which any of the assets of any of the foregoing persons is subject, which
might reasonably be expected to result in any material adverse change in their
condition (financial or otherwise), business or prospects or reasonably might be
expected to affect adversely in any material respect any of their assets or
which reasonably might be expected to materially impair their ability to
discharge their obligations under this Agreement or under the Advisory
Agreement; and neither the Company nor the Administrator has received any notice
of an investigation by (i) the NFA regarding non-compliance with NFA rules or
the CE Act, (ii) the CFTC regarding non-compliance with the CE

 

C-6



--------------------------------------------------------------------------------

Act or the rules and regulations thereunder or (iii) any exchange regarding
non-compliance with the rules of such exchange which investigation reasonably
might be expected to materially impair the ability of the Company and the
Administrator to discharge their respective obligations under this Agreement or
under the Advisory Agreement.

 

f. The Members of the Company are bound contractually to keep confidential any
information proprietary to the Advisor provided to the Company and shared with
the Members, as contemplated by Section 10(c) of the Advisory Agreement, to the
same extent as the Company is so bound pursuant to the Advisory Agreement and
the Company and the Administrator will cause the Members to remain so bound for
so long as the Company is so bound.

 

4. Covenants of the Administrator and the Company. If, at any time during the
term of the Advisory Agreement, the Administrator or the Company discovers any
fact, omission or event, or that a change of circumstance has occurred, which
would make the Administrator’s or the Company’s representations and warranties
in Section 3 of this Agreement inaccurate or incomplete in any material respect,
the Company or the Administrator, as appropriate, promptly will provide written
notification to the Advisor of such fact, omission, event or change of
circumstance and the facts related thereto, and it is hereby agreed that the
failure to provide such notification, or the failure to continue to be in
compliance with the foregoing representations and warranties during the term of
the Advisory Agreement as soon as practicable following such notification, shall
be cause for the Advisor to terminate the Advisory Agreement with the Company
and the Administrator on prior written notice to both.

 

C-7



--------------------------------------------------------------------------------

5. Indemnification.

 

a. In any action in which the Company, the Trustee or the Administrator, or
controlling persons, shareholders, partners, directors, officers and/or
employees of any of the foregoing (the “Indemnified Parties”) are parties, the
Advisor agrees to indemnify and hold harmless the foregoing persons against any
loss, claim, damage, charge, liability or expense (including, without
limitation, reasonable attorneys’ and accountants’ fees) (“Losses”) to which
such persons may become subject, insofar as such Losses arise out of or are
based exclusively upon any misrepresentation or material breach of any warranty,
covenant or agreement of the Advisor contained in this Agreement, and to
reimburse each of the foregoing persons for any legal or other fees or expenses
reasonably incurred in connection with investigating or defending any action or
claim arising out of or based upon any of the foregoing.

 

b. In any action in which the Advisor, or any of its controlling persons,
shareholders, partners, directors, officers and/or employees (the “Advisor
Indemnified Parties”) are parties, the Company and the Administrator, jointly
and severally, agree to indemnify and hold harmless the Advisor Indemnified
Parties against any Losses, insofar as such Losses arise out of or are based
exclusively upon any misrepresentation or material breach of any warranty,
covenant or agreement of the Company or the Administrator contained in this
Agreement, and to reimburse the Advisor Indemnified Parties for any legal or
other fees or expenses reasonably incurred in connection with investigating or
defending any action or claim arising out of or based upon any of the foregoing.

 

c. None of the indemnifications contained in this Section 5 shall be applicable
with respect to default judgments or confessions of judgment, or to settlements
entered into by an indemnified party claiming indemnification without the prior
written consent of the indemnifying party.

 

C-8



--------------------------------------------------------------------------------

d. Promptly after receipt by an indemnified party under this Section 5 of notice
of any claim or dispute or commencement of any action or litigation, such
indemnified party will, if a claim in respect thereof is to be made against an
indemnifying party under this Section 5, notify the indemnifying party of the
commencement thereof; but the omission to notify the indemnifying party will not
relieve it from any liability which it may have to any indemnified party
otherwise than under this Section 5 except to the extent, if any, that such
failure or delay prejudiced the indemnifying party in defending against the
claim. In case any such claim, dispute, action or litigation is brought or
asserted against any indemnified party, and it timely notifies the indemnifying
party of the commencement thereof, the indemnifying party will be entitled to
participate in the defense therein, and to the extent that it may wish, to
assume such defense thereof, with counsel specifically approved in writing by
such indemnified party, such approval not to be unreasonably withheld, following
notice from the indemnifying party to such indemnified party of its election so
to assume the defense thereof; in which event, the indemnifying party will not
be liable to such indemnified party under this Section 5 for any legal or other
expenses subsequently incurred by such indemnified party in connection with the
defense thereof, but shall continue to be liable to the indemnified party in all
other respects as heretofore set forth in this Section 5. Notwithstanding any
other provisions of this Section 5, if, in any claim, dispute, action or
litigation as to which indemnity is or may be available, any indemnified party
reasonably determines that its interests are or may be, in whole or in part,
adverse to the interests of the indemnifying party, the indemnified party may
retain its own counsel in connection with such claim, dispute, action or
litigation and shall continue to be indemnified by the indemnifying party for
any legal or any other expenses reasonably incurred in connection with
investigating or defending such claim, dispute, action or litigation.

 

C-9



--------------------------------------------------------------------------------

e. Expenses incurred by an indemnified party in defending a threatened or
asserted claim or a threatened or pending action shall be paid by the
indemnifying party in advance of final disposition or settlement of such matter,
if and to the extent that the person on whose behalf such expenses are paid
shall agree in writing to reimburse the indemnifying party in the event
indemnification is not permitted under this Section 5 upon final disposition or
settlement.

 

f. The parties hereto acknowledge and agree on their own behalf that the
indemnities provided in this Agreement shall be inapplicable in the event of any
Losses arising out of or based upon, but limited to the extent caused by, any
misrepresentation or breach of any warranty, covenant or agreement of any
indemnified party to any indemnifying party contained in this Agreement.

 

6. Limits on Claims. The Advisor agrees that it will not take any of the
following actions against the Company or any Member: (i) seek a decree or order
by a court having jurisdiction in the premises (A) for relief in respect of the
Company or such Member in an involuntary case or proceeding under the U.S.
Bankruptcy Code or any other federal or state bankruptcy, insolvency,
reorganization, rehabilitation, liquidation or similar law or (B) adjudging the
Company or such Member a bankrupt or insolvent or seeking reorganization,
rehabilitation, liquidation, arrangement, adjustment or composition of or in
respect of the Company or such Member under the U.S. Bankruptcy Code or any
other applicable federal or state law, or appointing a custodian, receiver,
liquidator, assignee, trustee, sequestrator (or other similar

 

C-10



--------------------------------------------------------------------------------

official) of the Company or such Member or of any substantial part of any of
their respective properties, or ordering the winding up or liquidation of any of
their respective affairs, (ii) seek a petition for relief, reorganization or to
take advantage of any law referred to in the preceding clause or (iii) file an
involuntary petition for bankruptcy (collectively “Bankruptcy or Insolvency
Action”). In addition, the Advisor agrees that for any obligations due and owing
to it by the Company, the Advisor will look solely and exclusively to the assets
of the Company or the Administrator, if it has liability in its capacity as
Administrator, to satisfy its claims and will not seek to attach or otherwise
assert a claim against the assets of any Member, whether there is a Bankruptcy
or Insolvency Action taken. The parties agree that this provision will survive
the termination of this Agreement, whether terminated in a Bankruptcy or
Insolvency Action or otherwise.

 

7. Notices. Any notices under this Agreement required to be given shall be
effective only if given or confirmed in writing, shall be deemed given by the
party providing notice when received by the party to whom notice is being given
and shall be sent certified mail, postage prepaid, or hand delivered, to the
following address, or to such other address as a party may specify by written
notice to each of the other parties hereto:

 

If to the Trustee:

 

Wilmington Trust Company

Rodney Square North

1100 North Market Street

Wilmington, Delaware 19890

Attention: Corporate Company

                 Administration

 

C-11



--------------------------------------------------------------------------------

If to the Administrator or the Company:

 

Preferred Investment Solutions Corp.

Two American Lane

Greenwich, Connecticut 06830

Attention:    General Counsel

Facsimile:    (203) 552-1501

 

with a copy to:

 

Sidley Austin Brown & Wood LLP

787 Seventh Avenue

New York, New York 10019

Attention: Michael J. Schmidtberger

Facsimile: (212) 839-5599

 

If to the Advisor:

 

Campbell & Company, Inc.

210 West Pennsylvania Avenue

Suite 770

Towson, Maryland 21204

Attention: Theresa D. Livesey

Facsimile: (410) 842-4702

 

with a copy to:

 

Sidley Austin Brown & Wood LLP

787 Seventh Avenue

New York, New York 10019

Attention: Michael J. Schmidtberger

Facsimile: (212) 839-5599

 

8. Governing Law. This Agreement shall be deemed to be made under the laws of
the State of Delaware applicable to contracts made and to be performed in that
State and shall be governed by and construed in accordance with the laws of that
State, without regard to the conflict of laws principles.

 

9. Arbitration, Remedies. Each party hereto agrees that any dispute relating to
the subject matter of this Agreement shall be settled and determined by
arbitration in the City of

 

C-12



--------------------------------------------------------------------------------

New York pursuant to the rules of NFA or, if NFA should refuse to accept the
matter, the American Arbitration Association. The parties also agree that the
award of the arbitrators shall be final and may be enforced in the courts of
Delaware and in any other courts having jurisdiction over the parties.

 

10. Assignment. This Agreement may not be assigned by any party without the
express prior written consent of each of the other parties hereto.

 

11. Amendment or Modification or Waiver. This Agreement may not be amended or
modified except by the written consent of each of the parties hereto.

 

12. Successors. Except as set forth in Section 5 of this Agreement, this
Agreement is made solely for the benefit of and shall be binding upon the
Company, the Administrator, the Trustee, the Advisor and the respective
successors and permitted assigns of each of them, and no other person shall have
any right or obligation under this Agreement.

 

13. Survival. The provisions of this Agreement shall survive the termination of
this Agreement with respect to any matter arising while this Agreement was in
effect.

 

14. No Waiver. No failure or delay on the part of any party hereto in exercising
any right, power or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or remedy preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy. Any waiver granted hereunder must be in writing and shall be valid
only in the specific instance in which given.

 

15. No Liability of Members. This Agreement has been made and executed by and on
behalf of the Company and the Administrator, and the obligations of the Company
and/or the

 

C-13



--------------------------------------------------------------------------------

Administrator set forth in this Agreement are not binding upon any of the
Members individually, but rather are binding only upon the assets and property
of the Company and, to the extent provided herein, upon the assets and property
of the Administrator.

 

16. Headings. Headings to the Sections in this Agreement are for the convenience
of the parties only and are not intended to be or to affect the meaning or
interpretation of this Agreement.

 

17. Complete Agreement. Except as otherwise provided herein, this Agreement and
the Advisory Agreement constitute the entire agreement among the parties with
respect to the matters referred to herein, and no other agreement, verbal or
otherwise, shall be binding upon the parties hereto.

 

18. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which, when taken together,
shall be deemed to constitute one original instrument.

 

C-14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
first above written.

 

WMT CAMPBELL POOL, L.L.C. By:   WORLD MONITOR TRUST – SERIES A     WORLD MONITOR
TRUST II- SERIES F,     being all of the voting members By:   PREFERRED
INVESTMENT SOLUTIONS CORP., sole Managing Owner of each of them     By:  

/s/ Esther E. Goodman

--------------------------------------------------------------------------------

    Name:   Esther E. Goodman     Title:   Chief Operating Officer and Executive
Vice President PREFERRED INVESTMENT SOLUTIONS CORP.     By:  

/s/ Esther E. Goodman

--------------------------------------------------------------------------------

    Name:   Esther E. Goodman     Title:   Chief Operating Officer and        
Executive Vice President WILMINGTON TRUST COMPANY     By:  

/s/ Rosemary Kennard

--------------------------------------------------------------------------------

    Name:   Rosemary Kennard     Title:   Assistant Vice President

 

C-15



--------------------------------------------------------------------------------

CAMPBELL & COMPANY, INC. By:  

/s/ Theresa D. Livesey

--------------------------------------------------------------------------------

Name:   Theresa D. Livesey Title:   Chief Financial Officer By:  

/s/ Craig A. Weynand

--------------------------------------------------------------------------------

Name:   Craig A. Weynand Title:   General Counsel

 

C-16